DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: there are numerous reference numbers used in specification to describe the drawings, such as 100, 200, 205, 280, 110, 115, 210, 250, 210, 120, 215, 125, 255, 130, 230 etc., however, those reference numbers are not displayed in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 1-6 show numerous reference numbers such as 10, 12, 14, 20 etc., which are not mentioned in the specification. Corrected drawing sheets in compliance 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Deitrich (US 20170024917 A1), in view of Davenport et al. (US 20040103431 A1), and further in view of De Angelis (US 20150128074 A1).

As to Claim 1, Deitrich discloses A computer program product for providing graphic visual recognition of matched parties via generated images on a plurality electronic displays (¶6 reciting “a method of creating a gridded reference graphic for coordination of teams”, where the gridded reference graphics read on generated images. Further, ¶20 disclosing a system such as a mobile computing device, and reciting “a system wherein the mobile computing devices comprise a processor, a display, a Global Positioning System and a WiFi system”. In addition, ¶36-38 disclosing the method may be implemented programmatically.), the computer readable program code being configured to:
generate a primary frame for a first section of a first electronic display of a first electronic device (Fig. 2, step 205, “Orthorectify image using terrain information”, ¶32. Fig. 2, step 210, “Overlay grid graphic on image with grid axis labels, creating a gridded reference graphic”, ¶35. Overlaying grid graphic on the background terrain image reads on generating a primary frame for a first section of a first electronic display of a first electronic device.);
generate a first object and/or first pattern for the primary frame (Fig. 2, step 215 “Add annotations, labels, a scale for measurement, coordinate system, markings and icons”, which reads on generating a first object and/or first pattern for the primary frame);
display on the first electronic display the first object and/or first pattern in the primary frame (¶41 reciting “After the GRG 100 or GRGs 100 are disseminated, they are then displayed to the users 230”); 
display on a second electronic display of a second electronic device, the first object and/or first pattern in the primary frame on a first section of the second electronic display for recognition of the first electronic device by a user of the second electronic device (¶41 reciting “After the GRG 100 or GRGs 100 are disseminated, they are then displayed to the users 230”. Fig. 2, step 235: Coordinate personnel using gridded reference graphic axis labels to describe locations, which reads on for recognition of the first device by a user of the second device); and
send from a central server information to each of the first electronic device and the second electronic device for generation of frame on respective first and second electronic displays. (Deitrich, ¶22 reciting “the mobile computing devices receive the gridded reference graphic and updates thereto from a central server”)
However, Deitrich does not explicitly disclose: the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured to:
generate a secondary frame for a second section of the first electronic display, wherein the primary and secondary frames are divided by a horizontal line and together fill the first electronic display of the first electronic device; 
generate a second object and/ or second pattern for the secondary frame; 
display the second object and/or second pattern in the secondary frame; 
display the second object and/or second pattern in the secondary frame on a second section of the second electronic display.
Davenport teaches a dual-functionality window, and recites “as shown in FIG. 7C, when the graphical object corresponding to the administration & maintenance building in the first browser window is selected, a dual-functionality window is opened and an electronic floorplan (of the first floor) of the administration & maintenance building is retrieved into one ( bottom) portion of the dual-functionality window and an electronic capture-and-display medium showing an entrance to the administration & maintenance building is retrieved into another ( top) portion of the dual-functionality window” (¶85). In addition, Davenport recites “Apparatus 20 may include one or more computer programs stored on a computer readable medium ” (¶42).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the interface in the team coordination method (taught by Deitrich) with a secondary frame, wherein the primary and secondary frames are divided by a horizontal line and together fill the electronic display (taught by Davenport). The suggestions/motivations would have been that the top and bottom portions of the window can display different content thus providing a dual functionality window (¶85).
However, Deitrich in view of Davenport does not explicitly disclose sending a coded string comprising a graphic code format representing elements in the primary frame and the secondary frame to each of the first electronic device.
It is well-known to a POSITA that data/image can be encoded into a coded string for transferring from a central server to clients. In addition, De Angelis teaches “A 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the program product (taught by Deitrich in view of Davenport) to using coded string comprising a graphic code format to represent elements in the first frame and second frame (taught by De Angelis). The suggestions/motivations would have been for using well-known encodings for encoding and decoding, such as Base64 character sequence (¶7), and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611